SHANNON, Justice.
Appellee, Hendrick-Long Publishing Company, has filed a motion to dismiss this appeal for want of jurisdiction. The basis for the motion is that the summary judgment appealed from is not final.
Appellant, Anne Droste, filed suit in the district court of Travis County against the State Board of Education; Marlin Brock-ette, Commissioner of Education; and Hen-drick-Long Publishing Company. Appellant sought by her suit to enjoin the defendants from “ . . . communicating to the public schools of Texas that the textbook, Texas, The Land and Its People, has been approved and [is] available for distribution to the public schools of Texas.” Pepper Jones Martinez, Inc., Publishers, intervened in the suit.
In response to Hendrick-Long’s motion, the district court entered summary judgment that appellant take nothing against Hendrick-Long. The summary judgment provided further “ . . . that this Order that [s/c] in no way affect [s/e ] Plaintiff’s [appellant’s] action against the other Defendants herein or the Intervenor’s action against Defendant Hendrick-Long . . ”
No order was entered severing appellant's cause against Hendrick-Long from her causes against the State Board of Education and the Commissioner of Education or from the intervenor’s cause against Hen-drick-Long.
An appeal may be prosecuted only from a final judgment. Generally, to be final, a judgment must dispose of all issues and parties in the case. North East Independent School District v. Aldridge, 400 S.W.2d 893 (Tex.1966); Campbell v. Campbell, 550 S.W.2d 164 (Tex.Civ.App.1977, no writ).
A summary judgment that does not dispose of all parties and issues in the pending suit is not final, and is not appeala-ble unless a severance of that phase of the case is ordered by the trial court. Pan American Petroleum Corporation v. Texas Pacific Coal & Oil Company, 159 Tex. 550, 324 S.W.2d 200 (1959); Walker v. Wicker-ware, 527 S.W.2d 242 (Tex.Civ.App.1975, no writ); Commercial Standard Insurance Company v. Stonewall Insurance Company, 469 S.W.2d 310 (Tex.Civ.App.1971, no writ).
The appeal is dismissed.